In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-1218V
                                   Filed: September 19, 2018
                                         UNPUBLISHED


    KELLI STRICKLIN,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU);
                                                             Attorneys’ Fees and Costs
    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                       Respondent.


Jenifer Marie Placzek, Placzek, Winget & Placzek, Springfield, MO, for petitioner.
Claudia Barnes Gangi, U.S. Department of Justice, Washington, DC, for respondent.

                      DECISION ON ATTORNEYS’ FEES AND COSTS 1

Dorsey, Chief Special Master:

      On September 8, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) following receipt of her September 23, 2015 influenza
vaccination. Petition at 1. On July 10, 2018, the undersigned issued a decision
awarding compensation to petitioner based on the respondent’s proffer. (ECF No. 28.)

       On August 21, 2018, petitioner filed a motion for attorneys’ fees and costs. (ECF
No. 30). Petitioner requests attorneys’ fees in the amount of $7,860.00 and attorneys’
costs in the amount of $1,382.60. Id. at 1. In compliance with General Order #9,

1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
petitioner filed a signed statement indicating that petitioner incurred no out-of-pocket
expenses. (ECF No. 31). Thus, the total amount requested is $9,242.60.

          Respondent has not filed a response.

      The undersigned has reviewed the billing records submitted with petitioner’s
request. In the undersigned’s experience, the request appears reasonable, and the
undersigned finds no cause to reduce the requested hours or rates, with the following
exception.

       Petitioner’s counsel, Jenifer Placzek, billed at a rate of $300 per hour for work
performed from 2016 – 2018. Paralegal, Tracy Dougan, billed at a rate of $150 per hour
for work performed from 2016 – 2018. The undersigned finds the rate of $300 per hour
for Ms. Placzek reasonable and awards it herein. The undersigned finds the rate of
$150 per hour reasonable for work performed in 2018. However, the undersigned finds
it necessary to reduce the 2016 and 2017 hourly rates for Ms. Dougan as they exceed
the rates for paralegals based on the OSM Attorney’s Forum Hourly Rate Fee
Schedule. 3 The undersigned reduced Ms. Dougan’s rates to the following: $145 per
hour for work performed in 2016 and $148 per hour for work performed in 2017. This
reduces the overall request for attorney’s fees in the amount of $49.00.

      The Vaccine Act permits an award of reasonable attorneys’ fees and costs.
§ 15(e). Based on the reasonableness of petitioner’s request, the undersigned
GRANTS IN PART petitioner’s motion for attorneys’ fees and costs.

       Accordingly, the undersigned awards the total of $9,193.60 4 as a lump sum
in the form of a check jointly payable to petitioner and petitioner’s counsel Jenifer
Marie Placzek.

          The clerk of the court shall enter judgment in accordance herewith. 5

IT IS SO ORDERED.

                                                           s/Nora Beth Dorsey
                                                           Nora Beth Dorsey
                                                           Chief Special Master
3
    The Fee Schedule for 2015 - 2018 can be accessed at http://www.cofc.uscourts.gov/node/2914

4 This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all

charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, § 15(e)(3) prevents an attorney from charging or collecting fees (including costs) that would
be in addition to the amount awarded herein. See generally Beck v. Sec’y of Health & Human Servs.,
924 F.2d 1029 (Fed. Cir.1991).

5 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
                                                      2